 

Exhibit 10.8

 



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 



 

 

This Distribution Agreement (“Agreement”) is entered into on this 20th day of
September 2013, (“Effective Date”)

by and between

 

CytoSorbents, Inc., a corporation having its offices at 7 Deer Park Drive, Suite
K, Monmouth Junction, New Jersey 08852, United States, existing under the laws
of the United States (hereinafter referred to as "CytoSorbents")

 

and

 

Biocon Limited, a corporation having its offices at 20th KM, Hosur Road,
Electronics City, Bangalore, India - 560 100 existing under the laws of India
(hereinafter referred to as "Biocon")

 


CytoSorbents and Biocon hereinafter collectively referred to as "Parties" and
individually as a “Party”.

 

 

 

 

 

 

 

(Reminder of the page intentionally left blank)

 

 

 

Page 1 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Preamble 4 1. Appointment, Products, Territory, and Applications 4 2. Order
Process, Prices and Payment 6 3. Stock 9 4. Packaging and Labeling 11 5. Product
Registration 11 6. Other Obligations of Biocon 13 7. CytoSorbents' Obligations
13 8. Relationship of the Parties 14 9. Best Efforts 15 10. Reporting 16 11.
Product Returns 18 12. Field Assistance 19 13. Trademarks, Service Marks and
Trade Names; Promotion on Internet 19 14. Covenant Not To Compete 20 15.
Representations and Warranties 21 16. Limitations on Liability 26 17.
Indemnifications 26 18. Force Majeure 29 19. Confidentiality 30 20. Publicity 32
21. Term and Termination 32 22. Selling Off of Inventory 34 23. Notices 35 24.
Modification 36 25. Assignment 36 26. Waiver 37 27. Validity 37 28. Governing
Law 37 29. Jurisdiction 38

 

 

Page 2 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION



 

 

30. Entire Agreement 38 31. No Rights by Implication 38 32. Compliance With Laws
39 33. Insurance 39 34. Severability 39 35. Counterparts 38

 

 

 

 

(Reminder of the page intentionally left blank)

 



Page 3 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Preamble

 

WHEREAS, CytoSorbents is a company that develops and sells blood purification
products for the treatment of life-threatening diseases;

 

 

WHEREAS, Biocon is in the business of marketing and distribution of
pharmaceutical products;

 



WHEREAS, CytoSorbents wishes to have Biocon undertake the distribution of
certain such blood purification products for certain applications in the
Territory in limited quantities as a pilot transaction for potential future
expansion upon the mutual agreement of the Parties in their sole discretion,
with such distribution to be on an exclusive basis due to such products being
new to the Territory and the fact that competing blood filtration products are
available through other distributors.

 



NOW, THEREFORE, In consideration of the mutual covenants and conditions herein
contained, and intending to be legally bound hereby, the Parties mutually agree
as follows:

 

  

1.Appointment, Products, Territory, and Applications

 

1.1Subject to the terms and conditions of this Agreement, CytoSorbents hereby
appoints Biocon on an exclusive basis as CytoSorbents sole distributor for the
sale of the CytoSorbents products listed in Annex 1 (hereinafter referred to as
the "Products") solely in the Territory (as defined in Section 1.4) and solely
for use in the Applications (defined in Section 1.3) during the Term of this
Agreement. During the Term of this Agreement CytoSorbents shall not promote or
sell in the Territory, itself or through any third party, the Products or any
product competing with the Product. All rights not expressly granted to Biocon
under this Agreement, are reserved for CytoSorbents.

 

 

Page 4 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION



 

1.2Without the prior written consent of CytoSorbents, Biocon shall not sell,
market or distribute any version of any Product other than the version
CytoSorbents shall designate from time to time as its most current version, with
sufficient notice to the Biocon to enable the Biocon to sell its stock of the
old version of the Product and ensure a smooth transition. Written consent shall
not be unreasonably withheld or delayed.

 

1.3Biocon shall use all commercially reasonable efforts to promote and sell the
Products to the maximum number of buyers ("Purchasers") in the Territory. Biocon
shall (a) promote Products only for use in the in the applications identified in
Annex 2 as Applications (the "Applications") and not for any other application
(including those listed as Applications Not Included in Annex 2) and (b) promote
Products to customers only for use in the Applications. Biocon shall not promote
any Product for application listed among the Applications Not Included (as
defined in Annex 2).

 

1.4CytoSorbents is appointing Biocon hereunder with respect to the resale of
Products to any Purchasers whose principal place of business is located in the
territory and Applications listed in Annex 2 (hereinafter referred to as the
“Territory”). Biocon shall not promote, distribute or sell any Product outside
the Territory, nor to any Purchaser that Biocon knows will export such Product
outside the Territory for any purpose.

 

1.5Biocon shall not engage in any advertising or promotional activities relating
to the Products directed to customers outside the Territory without prior
written consent of CytoSorbents. Biocon shall provide to CytoSorbents copies of
any written statements related to any therapeutic claims that Biocon wishes to
use to market or promote the Products at least thirty (30) days prior to
Biocon's planned date of implementation; provided, however, that Biocon shall
not make or use any statement related to any therapeutic claim regarding any
Product unless CytoSorbents has expressly approved such statement in writing.

 

 



Page 5 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

1.6Biocon shall not actively solicit orders from any prospective purchaser
outside the Territory without prior written consent of CytoSorbents.

 

1.7If Biocon receives any order from a prospective purchaser outside the
Territory, Biocon shall immediately refer that order to CytoSorbents. Biocon
shall not accept any such orders without prior written consent of CytoSorbents.
Consent shall not be unreasonably withheld for orders received from within India
but outside the specific Indian cities that comprise the Territory. Biocon shall
not deliver or tender (or cause to be delivered or tendered) any Product outside
the Territory.

 

1.8Biocon shall not establish or maintain any branch, warehouse or distribution
facility for the Products outside of the Territory without prior written consent
of CytoSorbents.

 

1.9CytoSorbents reserves the right, in its sole discretion, (i) upon ninety (90)
days' written notice to Biocon prior to the end of each calendar year, to amend
the Products which are covered by this Agreement and described in Annex 1.

 

1.10During the Term of this Agreement, the Parties may expand in any manner the
Territory upon mutual agreement by both parties and thirty (30) days' prior
written notice.

  

 

2.Order Process, Prices and Payment

 

2.1For purposes of this Agreement, "Term Year" means the twelve (12) month
period beginning on the date that Biocon obtains the first regulatory approval
to promote and sell a Product in the Territory, and each subsequent twelve (12)
month period throughout the Term of this Agreement. "Term Year 1" means the
first Term Year; "Term Year 2" means the second Term Year; and "Term Year 3"
means the third Term Year.

 



Page 6 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

2.2Within thirty (30) days of the Effective Date, Biocon shall be place the
first order of Product set forth in the table in Section 9.1. The Parties shall
agree that the Products ordered in the said first order will be shipped to
Biocon within thirty (30) days of the date of the first order. Notwithstanding
anything else in this Agreement to the contrary, Biocon shall pay for the first
order in full within thirty (30) days after the Effective Date.

 

2.3Within ten (10) days after the first day of Term Year 1, Biocon shall provide
to CytoSorbents a forecast for the next three (3) calendar months of Biocon's
anticipated requirements of the Products and indicating the desired delivery
dates. Biocon shall deliver to CytoSorbents a written update to this forecast on
a rolling basis within fourteen (14) days after the beginning of each subsequent
calendar quarter.

 

2.4Biocon shall order Products from CytoSorbents by submitting a written
purchase order identifying the Products ordered, requested delivery date(s) and
any export/import information required to enable CytoSorbents to fulfill the
order. Biocon may enter into contracts with Purchasers for the purchase of
Products and may enter into such contracts at any time during the Term of this
Agreement (“Purchaser Contracts”).

 

2.5Unless CytoSorbents has a commercially reasonable reason (e.g. force majeure
(as defined in Section 18.2) etc.) to refuse an order from Biocon, CytoSorbents
shall accept orders from Biocon which are in compliance with the provisions of
this Agreement. Within fifteen (15) days of the delivery of any forecast that
exceeds the total yearly amount of Product described in Section 9.1 for the
applicable year in which such forecast is delivered, the Parties shall meet and
discuss such forecast. CytoSorbents will honor, to the best of its ability,
product volume in excess of the annual minimum order requirement but is not
obligated to fulfill the excess volume.

 



Page 7 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

2.6CytoSorbents shall use commercially reasonable efforts to ship the Product
with ***, but in no event *** of ***.

 

2.7The purchase prices for the Products are set forth in Annex 3.

 

2.8If a purchase order is accepted in accordance with Section 2.4 above,
delivery of such Products shall be EXW CytoSorbents facility at 7 Deer Park
Drive, Suite K, Monmouth Junction, NJ 08852, USA (Incoterms 2010).

 

2.8.1CytoSorbents shall be responsible for packaging the product and at Biocon’s
request coordinating shipping logistics between CytoSorbents New Jersey-based
warehouse to Biocon’s destination port in India including documentation required
to export from the US.

 

2.8.2CytoSorbents shall bill Biocon for delivery charges, which Biocon shall
reimburse CytoSorbents within thirty (30) days of receipt of such bill.

 

2.8.3Biocon shall be responsible at its expense for coordinating and costs of
Product receipt, import duties / taxes, and other costs related to delivery to
final destination.

 

2.9CytoSorbents obligation to deliver Product to Biocon shall be subject to the
right and ability of CytoSorbents to make such sales and obtain required
licenses and permits, under all decrees, statutes, rules and regulations and
agencies or instrumentalities thereof presently in effect or which may be in
effect hereafter. CytoSorbents shall undertake commercially reasonable measures
to obtain the licenses and permits required for the shipment of orders of
Product.

 

2.10All payments shall be made by Biocon to CytoSorbents within thirty (30) days
of receipt of invoice by Biocon.

 



Page 8 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

2.11Pricing shall be fixed throughout the Initial Term of this Agreement
starting from the Effective Date (as defined in Section 21.1). At the end of
Initial Term of this Agreement, CytoSorbents and Biocon will negotiate in good
faith any future pricing.

 

2.12Biocon shall be free to establish its own pricing for Products sold to
Purchasers.

 

2.13If CytoSorbents terminates this Agreement with Biocon or amends the product
offering in accordance with Section 1.9 such that any Product is removed from
Annex 1, then CytoSorbents shall continue to supply Biocon with sufficient
applicable removed Product to fulfill any Purchaser Contracts (as defined in
Section 2.4) for such removed Product that are in effect as of the effective
date of such termination or product offering amendment until the earlier of
either the expiration of the term of such Purchaser Contract or one (1) year
from the termination date of this Agreement. CytoSorbents’ obligations under
this Section 2.12 do not apply to any extensions, subsequent renewals automatic
or otherwise described in such Purchaser Contract. Biocon shall notify
CytoSorbents in writing within fifteen (15) days of the effective date of any
such termination or product offering amendment if a Special Extension of Supply
Term is required, and shall include a copy of the applicable Purchaser Contract
in such written notice.

 

 

3.Stock

 

3.1Biocon shall exert commercially reasonable efforts to have a sufficient stock
of the Products in order to be able fulfill purchase orders from Purchasers
within 2 days from receipt of such purchase orders, and shall store at a minimum
five percent (5%) of the minimum purchase requirements described in Section 9.1
for the applicable year. Unexpected mass orders are not subject to this
provision.

 



Page 9 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

3.2Biocon shall store the Products consistent with product labeling and in
accordance with the highest healthcare industry practices and rules and
regulations in India in order to prevent deterioration of the Products and in
accordance with Annex 1.

 

3.3Upon CytoSorbents' written direction, associated with a required regulatory
or compliance action, and within twenty (20) days receipt of such written
direction, Biocon shall destroy, return to CytoSorbents or make such other
disposition of Product as CytoSorbents shall direct that is permitted under
applicable law of any portion of the Products determined by CytoSorbents. In the
event of such return, destruction or other disposition CytoSorbents shall either
replace the Products at no cost to Biocon (provided that the cost of shipping
and customs and duties shall be borne by the party responsible for causing the
regulatory or compliance action) or, at Biocon's option, reimburse Biocon in an
amount equal to the price paid by Biocon to CytoSorbents for the Products
including the costs of return or destruction. Biocon’s obligations under this
Section 3.3 shall also apply to Product that has any remaining shelf life. In
addition, Biocon shall destroy all Products that have passed applicable
expiration dates.

 

3.4Except as expressly set forth herein, Biocon agrees that CytoSorbents owns
all right, title, and interest in all of the trade names, inventions,
copyrights, know-how, and trade secrets relating to the design, manufacture,
operation or service of the Products. The use by Biocon of any of these property
rights is authorized only for the purposes herein set forth, and upon expiration
or termination of this Agreement for any reason such authorization shall cease.
Biocon shall not file, nor permit or encourage others to file, any patent
applications covering any Product or component thereof, any process used by any
Product, or any method of use of any Product.

 



Page 10 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 



4.Packaging and Labeling

 

4.1CytoSorbents shall provide Products that are single packed and comply with
all applicable labeling requirements; provided, however, that Biocon shall
inform CytoSorbents in writing of all applicable national labeling requirements
in writing and well in advance in order to allow CytoSorbents timely delivery of
the Products.

 

4.2Biocon shall not package or label the Products or alter any Products or any
package or label used in connection with any Products, except as specifically
authorized in writing by CytoSorbents.

 

4.3Biocon shall always comply in all respects with the packaging and labeling
instructions of CytoSorbents.

 

4.4CytoSorbents shall ensure that the Products are packed for delivery and
transportation in such a manner to avoid risk of damage, loss, or other
detrimental effects.

 

4.5CytoSorbents shall dispatch the Product along with the required documents to
ensure un-interrupted transport and safe delivery of the Product.

 

4.6Biocon shall inform CytoSorbents in writing of any Product for which the
labeling and / or packaging does not comply with the requirements within the
Territory (“Non-Compliance”) as soon as possible but in no event later than ten
(10)days after the discovery of such Non-Compliance. Biocon and CytoSorbents
shall negotiate in good faith to come to a solution to correct such
Non-Compliance and implement a solution as jointly agreed upon.

 

 

5.Product Registration

 

5.1Biocon shall, at its expense, register the Products with the appropriate
governmental agency(s) in the Territory, reflecting CytoSorbents as the
manufacturer of the Product and the Biocon as the marketing authorization
holder. The Biocon shall not, without written permission from CytoSorbents,
undertake any such Product registration in any other name including in Biocon's
own name, provided that such registration complies with the technical and legal
requirements in the Territories and provided further that Biocon may be the
marketing authorization holder in the Territory. Biocon shall submit all
necessary applicable regulatory applications for registering the Product as
follows: (a) within the India Territory no later than two (2) months after the
Effective Date, and (b) within the Sri Lanka Territory no later than six (6)
months after the Effective Date, subject to CytoSorbents providing Biocon the
documents described in Annex 8 at least three (3) months prior to regulatory
application. Biocon shall deliver to CytoSorbents copies of all such proposed
applications prior to the Biocon filing such applications with the applicable
regulatory authority. CytoSorbents shall have the right to comment on such
applications. If such comments are received before filing, then Biocon shall
modify such applications based on such comments. CytoSorbents shall assist in
obtaining such registrations and give Biocon power of attorney for purposes of
registration and shall provide reasonably necessary technical support to Biocon
to meet all applicable regulatory requirements in the Territory. If the
applicable regulatory agency in the Sri Lanka Territory requires that additional
human clinical trials of the Product be conducted before granting marketing
approval for sale of the Product in the Sri Lanka Territory, then the Parties
shall discuss in good faith whether to amend this Agreement to delete Sri Lanka
from the Territory and substitute another country or region that will not
require additional human clinical trials of the Product.

 



Page 11 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

5.2Biocon shall be responsible for maintaining adequate lot traceability to
assure recall of Products, if necessary, as detailed in Section 10.1.2.3.

 

5.3Upon expiration and termination for any reason of this Agreement Biocon
shall, at CytoSorbents' option and at the sole expense of CytoSorbents, either
(a) de-register the Product from all government and regulatory authorities
within 30 days, or (b) transfer any and all registrations, import licenses,
permits or certificates for the Products to CytoSorbents or CytoSorbents
designee within 30 days. Biocon agrees to affect such transfer and
deregistration in accordance with all applicable local laws. Notwithstanding the
foregoing in case of termination of this Agreement by CytoSorbents for breach of
the Agreement by Biocon, Biocon shall be solely responsible for all
de-registration expenses.

 



Page 12 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

6.Other Obligations of Biocon

 

6.1Biocon shall be responsible for promotion, marketing and sales of the Product
in the Territories and Applications.

 

6.2Biocon shall employ competent and experienced personnel and maintain an
adequate stock of Products as stated in Section 3 so as to ensure timely
delivery of the Products to the Purchasers of the Products in the Territory.

 

6.3Biocon shall translate, at its own expense, all user and technical manuals
and advertising and marketing information into the languages of Purchasers and
provide CytoSorbents with advance copies of all such materials for approval by
CytoSorbents. Biocon shall assign, and hereby assigns, all copyrights in such
translations to CytoSorbents. Biocon shall have a non-exclusive right to use
such translations during the Term of this Agreement in connection with its
activities pursuant to this Agreement.

 

  

7.CytoSorbents' Obligations

 

7.1CytoSorbents shall provide Biocon with such marketing and technical
assistance and Product samples as CytoSorbents reasonably determines is
necessary to assist with the promotion of the Products.

 

 



Page 13 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

7.2CytoSorbents will provide Biocon *** in support of marketing promotions of
CytoSorbents in the *** and up to *** in total *** of the agreement ***.

 

7.3CytoSorbents shall provide reasonable initial training to Biocon's personnel
in connection with the marketing, sale, installation and support of the
Products. CytoSorbents will not charge Biocon for such training. CytoSorbents
and Biocon shall jointly agree on the details of the training.

 

7.4CytoSorbents shall designate support personnel to assist Biocon's support
personnel in providing support services; provided, however, that CytoSorbents'
personnel spend no more than an aggregate of 16 hours per calendar month of
their time in providing such assistance.

 

7.5CytoSorbents agrees to provide reasonable amounts of support to Biocon at
medical congresses when possible.

 

 

8.Relationship of the Parties

 

8.1Each Party shall be considered to be an independent contractor. The
relationship between CytoSorbents and Biocon shall not be construed to be that
of employer and employee nor to constitute a partnership, joint venture or
agency of any kind.

 

8.2Biocon shall have no right to enter into any contracts or commitments in the
name of, or on behalf of, CytoSorbents, or to bind CytoSorbents in any respect
whatsoever without written prior consent of CytoSorbents.

 

8.3CytoSorbents shall have no right to enter into any contracts or commitments
in the name of, or on behalf of, Biocon, or to bind Biocon in any respect
whatsoever without prior written consent of Biocon.

 

8.4Biocon shall not be entitled to issue or make any affirmations,
representations, warranties or guarantees with respect to the Products to any
third party beyond those provided by CytoSorbents. CytoSorbents warrants the
products as defined in the “Instructions For Use” (IFU) and Product Warranty
(Annex 4).

 

 

Page 14 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION



9.Best Efforts

 

9.1Biocon shall purchase a sufficient amount of Products from CytoSorbents so as
to meet or exceed the minimum purchase requirements set forth below.

 

Calendar Year Minimum Purchase Requirements Upon Effective Date *** Term Year 2
*** Term Year 3 ***

 

9.2For Term Year 1, the annual minimum order payment is due in full as set forth
in Section 2.2. This represents the Initial Stocking order. For each of Term
Year 2 and Term Year 3, the annual minimum order for such years should be
divided into three equal orders per Term Year, unless the Biocon advances a part
of the annual minimum order, with the consent of CytoSorbents, which consent
shall not be unreasonably withheld. Biocon shall place such orders at four-month
intervals during such Term Years commencing on the first day of each Term Year.

 

9.3In the first Term Year that the applicable minimum is not met, Biocon will
have one additional quarter (Q1 of the next Term Year) to meet minimum
requirements of the previous Term Year. Failure to meet such minimum
requirements shall constitute a material breach of this Agreement for the
purposes of Section 21 hereof.

 



Page 15 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

9.4At least ninety (90) day advance notice is required for any product volume
above one hundred twenty percent (120%) of the applicable annual minimum
described in Section 9.1.

 

9.5If actual sales volumes exceed forecast value by one hundred fifty percent
(150%) and if Biocon is otherwise in full compliance with its obligations under
this Agreement, then both parties agree to evaluate the market pilot and if
mutually agreed between the Parties a full scale commercial partnership
agreement may be entered between the Parties.

 

 

10.Reporting

 

Biocon shall provide CytoSorbents with written reports upon request, which shall
include business trends and other reports requested by CytoSorbents on
justifiable grounds. Biocon shall provide quarterly and annual market forecasts
in accordance with this Agreement and upon CytoSorbents' request.

 

10.1In particular, but not limited to, Biocon shall give its best efforts to
provide the following information:

 

10.1.1Technical information: Biocon shall forward promptly to CytoSorbents all
technical questions with respect to the Products which it may receive from the
Territory and Applications and complaints related to technical or medical issues
that comply with regulatory requirements related to medical products in the
Territories.

 

10.1.2Post Market Surveillance: Biocon shall appoint a qualified person for post
market surveillance (PMS). PMS includes the following:

 

10.1.2.1Product complaints: Complaints shall be recorded in the complaint form
provided by CytoSorbents (Annex 5). Biocon shall report to CytoSorbents in
writing and without undue delay any potential serious device related adverse
events.

 



Page 16 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

10.1.2.2Marketing and sales data: Biocon shall complete and return the marketing
and sales data reporting form (Annex 6) within fourteen (14) days from the end
of each calendar quarter upon request

 

10.1.2.3Traceability of batch numbers: In order to fulfill the GMP standard
related to product recall, Biocon shall ensure that all CytoSorbents Products
sold by the Biocon can be tracked to the end user. The term "GMP" means current
good manufacturing practices, as defined as described by applicable laws and
regulations in the United States and the European Union, together with any
guidance documents issued by the regulatory authorities in such jurisdictions.

 

10.1.3Customer data: Unless required by applicable law, Biocon is under no
obligation whatsoever to provide to CytoSorbents names of Purchasers or any
other information which may allow CytoSorbents to identify Purchasers.

 

10.2Additional market research performance data is to be collected by Biocon and
shared with CytoSorbents. Market research shall include, but not limited to,
quantitative measures such as sales volume, price point, time to sale, etc. and
qualitative measures such as physician survey, case study report for first 20
patients where data is available. This data to be shared with CytoSorbents no
later than end of the second term year.

 



Page 17 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

11.Product Returns

 

11.1Biocon shall examine Products promptly following delivery. Obvious defects
to Products shall be reported by Biocon to CytoSorbents in writing within sixty
(60) days from delivery and hidden defects within sixty (60) days from the date
when the defect was discovered. If CytoSorbents agrees with Biocon’s
determination regarding such defect, then CytoSorbents shall replace such
defective Product at no cost to Biocon; provided, however that replacement of
Product for which Biocon has discovered a defect after the applicable sixty (60)
day period shall be at the sole discretion of CytoSorbents.

 

11.2In case CytoSorbents disagrees with the Biocon’s determination regarding
such defects, the Parties shall submit the samples retained from the applicable
batch of the Product to a mutually agreed upon independent competent laboratory
or institution selected by the Parties, whose adjudication as to whether the
Product has defect, or not, shall be final and binding on the Parties. The
expenses incurred for such third party determination shall be borne by the Party
against whom the findings are made. If the defect or poor quality of the Product
is confirmed by the independent test all expenses borne by such test shall be
covered by CytoSorbents.

 

11.3Except in case of Product defects, regulatory recall or compliance action,
CytoSorbents shall only accept returns of product with more than ***, subject to
the Product having a remaining *** of minimum of *** at the time of shipping, in
the event this Agreement is terminated by CytoSorbents.

 

11.4Regarding product recalls or defective product, CytoSorbents costs will be
limited to either provide a credit for the defective product or replace it
directly. In the case of recalled product, CytoSorbents at its discretion may
request the product be shipped back to the US at its expense. Biocon at its
expense will be responsible for recalling and recovering product involved in a
recall in the Territory.

 

 

Page 18 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

12.Field Assistance

 

12.1CytoSorbents shall provide, in its discretion, appropriate field technical
assistance to Biocon and Purchasers.

 

 

13.Trademarks, Service Marks and Trade Names; Promotion on Internet

 

13.1Right to Use. Biocon may use CytoSorbents' trademarks, trade names and
service marks listed in Annex 7 (hereinafter referred to as the "Trademarks") on
a non-exclusive basis in the Territory only for the Term of this Agreement and
for the purpose of this Agreement. Biocon shall not at any time do or permit any
act to be done which may in any way impair the rights of CytoSorbents in the
Trademarks. All goodwill arising from Biocon’s use of the Trademarks shall inure
to the benefit of CytoSorbents. CytoSorbents shall have the right to request
examples or specimens of the use of the Trademarks to confirm that they comply
with CytoSorbents usage policies and guidelines. Biocon agrees that it shall
revise any use of the Trademarks as CytoSorbents may require in order to comply
with CytoSorbents usage policies and guidelines. All Trademarks remain owned by
CytoSorbents and Biocon shall not take any action that may adversely affect
CytoSorbents rights in the Trademarks. Notwithstanding anything in this
Agreement to the contrary, all intellectual property rights owned or controlled
by Biocon prior to the Effective Date remain the property of Biocon.

 

13.2Quality Control: In order to comply with CytoSorbents' quality control
standards, Biocon shall: (i) use the Trademarks in compliance with all relevant
laws and regulations; (ii) accord CytoSorbents the right to inspect during
normal business hours, by giving the Biocon prior written notice, Biocon's
facilities used in connection with efforts to sell the Products in order to
confirm that Biocon's use of such Trademarks is in compliance with this Section;
and (iii) not modify any of the Trademarks in any way and not use any of the
Trademarks on or in connection with any goods or services other than the
Products.

 



Page 19 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

13.3Biocon shall follow CytoSorbents’ instructions with respect to each of the
following: (i) use of any information about CytoSorbents or the Products
available on the Internet; (ii) linking of any site on the Internet to any site
on the Internet established, operated or sponsored by CytoSorbents; and (iii)
use of any of the Trademarks on any site on the Internet. Biocon acknowledges
that it shall cease the activities described in (i), (ii) and/or (iii) above
within reasonable time, if so instructed by CytoSorbents and immediately in case
of termination. In no event shall Biocon establish, operate, sponsor or
contribute content to any site on the Internet which incorporates the
CytoSorbents' domain name@ as its URL address or any part of such address.
Biocon shall discuss in advance with CytoSorbents the use of CytoSorbents'
company name, product name or any Trademark held by CytoSorbents’ in any
promotional material.

 

 

14.Covenant Not To Compete

 

14.1During the Term of this Agreement and, to the extent permissible under
applicable law, for six (6) months thereafter, Biocon shall not market and or
sell directly or indirectly assist third parties to market or sell products that
are competing the Product, for the Application with in the Territory . This
provision shall not cover the products distributed or sold by Biocon before
signing this Agreement.

 

14.2CytoSorbents shall not appoint directly or indirectly by itself or through
its affiliates any distributor in the Territory to sell or offer for sale any
competitive product during the term of this agreement and for six (6) months
following the termination of this Agreement.

 



Page 20 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

14.3Biocon agrees to review future product offerings from other suppliers for
the treatment of conditions mediated by the inflammatory response and used in
extracorporeal therapy with CytoSorbents at least 3 months before introduction.
The Biocon agrees not sell new product offering related to extracorporeal
treatment of inflammatory conditions without CytoSorbents’ prior written
approval.

 

14.4Biocon shall disclose all partnerships, product offerings and potential
competitive conflicts of interest to CytoSorbents in writing prior to execution
of an agreement for such partnerships and product offerings.

 

 

15.Representations and Warranties

 

15.1Mutual Representations and Warranties. Each Party hereby represents and
warrants that (a) this Agreement is a legal and valid obligation binding upon
such Party and is enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy and by general equitable principles
and public policy; (b) such Party is duly organized and validly existing under
the laws of the state of its incorporation and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;
(c) such Party is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate actions;
(d) the execution, delivery and performance of this Agreement by such Party does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a Party or by which it may be bound, nor violate any applicable
law.

 

15.2Representations, Warranties and Covenants Regarding
Anti-Corruption/Anti-Bribery

 



Page 21 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

15.2.1Compliance with Anti-Corruption/Anti-Bribery Laws: Each Party represents,
warrants and agrees that it has been at all times and will continue to be in
compliance with all potentially applicable anti-corruption/anti-bribery laws,
including but not limited to the U.S. Foreign Corrupt Practices Act of 1977, the
U.K.’s Bribery Act 2010, and any anti-corruption/anti-bribery laws in the
Territory. Each Party represents, warrants and agrees that no bribes, payments,
kickbacks, gifts, hospitality, donations, loans, or anything of value have been
or will be made or received, offered, promised, or authorized, directly or
indirectly, to improperly influence any act or decision of any person or entity,
induce any person or entity to do or omit to do any act in violation of any
person’s or entities’ lawful duties, or secure any improper advantage.

 

15.2.2Compliance Program and Policies: Each Party agrees to have and enforce
anti-corruption/anti-bribery compliance policies and programs applicable to all
employees and other persons acting on their respective behalf. In case of change
in the applicable anti-corruption/anti-bribery laws, the Parties agree to update
each other and comply with the said changes in the applicable laws.

 

15.2.3Documentary Support for Fees and Expenses: Biocon will maintain accurate
and complete documentary support for all fees and expenses it incurs related to
CytoSorbents or this Agreement based on the Biocons internal accounting
practice.

 

15.2.4The Biocon shall provide all documentary support to enable CytoSorbents to
respond to any regulatory requirements and investigation under the applicable
laws.

 

15.2.5Use of Sub-distributor, Affiliates, Agents and Other Third Parties: Biocon
cannot bind CytoSorbents to any third parties, and cannot engage
sub-distributor, affiliates or agents to perform services related to this
Agreement without CytoSorbents’ prior written consent. If Biocon does engage,
with CytoSorbents’ prior written consent, any sub-distributor, affiliates or
agents to perform services related to this Agreement, Biocon agrees to the
following:

 



Page 22 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

15.2.5.1Biocon agrees to require the proposed sub-distributor, affiliate or
agent to be bound by the same obligations imposed on Biocon under this Section
15.2 and its subsections regarding compliance with anti-corruption/anti-bribery
laws, and

 

15.2.5.2Biocon hereby agrees to indemnify, defend and hold harmless
CytoSorbents, its affiliates and all officers, directors, employees and agents
thereof from all liabilities, claims, damages, losses, costs, expenses, demands,
suits and actions (including without limitation attorneys' fees, expenses and
settlement costs) arising from or in connection with the acts or omissions of
any sub-distributor, affiliate or agent. Notwithstanding anything to the
contrary contained in any agreement between Biocon and any sub-distributor,
affiliate or agent, all rights of a sub-distributor, affiliate or agent related
to this Agreement shall terminate upon the expiration or termination of this
Agreement.

 

15.2.6Form of Payments Under the Agreement: All payments contemplated by this
Agreement will be made by via electronic wire to the following account:

 

Electronic Wire Instructions ***





 



Page 23 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

15.2.7Suspected Violations: Biocon agrees to immediately notify CytoSorbents of
any actual, suspected or reported violation of any potentially applicable
anti-corruption/anti-bribery law by Biocon or any employee or other person
acting on behalf of Biocon, or that relates in any way to this Agreement or
CytoSorbents.

 

15.2.8Termination: Either Parties failure to strictly comply with this Section
15.2 and its subsections will constitute a material breach of this Agreement.

 

15.3Additional Representations, Warranties and Covenants of Biocon. Biocon
represents, warrants and covenants to CytoSorbents that:

 

15.3.1Biocon shall comply with all applicable laws and regulations in performing
its obligations under this Agreement;

 

15.3.2Biocon shall not modify or alter any Product, including any packaging or
labeling, that is received by Biocon under this Agreement, except pursuant to
CytoSorbents' express prior written authorization;

 

15.3.3Biocon shall obtain and at all times during the Term of this Agreement
shall maintain, (a) all licenses and permits necessary for Biocon to promote and
sell Products in the Territory. As of the Effective Date of this Agreement the
Biocon has sufficient resources and personnel to perform Biocon's obligations
under this Agreement in a professional and competent manner.

 

 

15.4Product Warranty

 

15.4.1CytoSorbents' warranties with respect to the Products are set out in
Annex 4 hereto. EXCEPT AS SET FORTH IN Annex 4, CYTOSORBENTS DISCLAIMS ALL OTHER
WARRANTIES RELATED TO THE PRODUCT, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.

 



Page 24 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

15.4.2The warranties set forth in Annex 4 shall only apply to any Product which
has been used as per the written Instruction For Use provided by CytoSorbents on
the Product. Notwithstanding any other provision in this Agreement, CytoSorbents
shall not be held responsible for any damage which may result from a defective
product except for the replacement of such product as set forth in Annex 4.

 

15.4.3In case of defective Products, CytoSorbents costs will be limited to
either provide a credit for the defective product or replace it directly. In the
case of defective product, CytoSorbents will evaluate complaint samples and
determine if the product is defective and provide replacement, free of cost to
the Biocon. CytoSorbents represents and warrants that the Product delivered and
supplied to the Biocon under this Agreement are supplied and sold free from any
liens or encumbrances or the like, and

 

15.4.3.1The manufacturing facility is approved by the applicable regulatory
authorities and has the requisite licenses and approvals to be operated for the
manufacturing of pharmaceutical products and specifically the Product

 

15.4.3.2Products is CE Mark approved and manufactured under ISO 113485 certified
facilities. Polymer beads conform to ISO 10993 standards.

 

15.4.4CytoSorbents hereby further represents and warrants to the Biocon, without
any obligation to inquire, as of the Effective Date that CytoSorbents is not
aware that the importing, distribution or sale of the Product in the Territory
as permitted under this Agreement would infringe issued patent rights of any
third party.

 



Page 25 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

15.4.5The provisions of the foregoing warranties and the warranties contained
elsewhere in this Agreement are in lieu of any other warranty, whether express
or implied, written or oral (including any warranty of merchantability or
fitness for particular purpose). Written warranties in effect at the time
product(s) are purchased shall remain in effect until those materials are used
or expiration dating is surpassed.

 

15.5Disclaimer. EXCEPT AS SET FORTH IN THIS SECTION 15, THE PARTIES DISCLAIM ALL
OTHER REPRESENTATIONS AND WARRANTIES.

 

 

16.Limitations on Liability

 

16.1In no event shall either Party be liable to the other Party or any other
person or entity for punitive, exemplary, special, incidental or consequential
damages (including, but not limited to, loss of profits, loss of data or loss of
use damages) arising out of the manufacture, sale or supplying of the Products,
even that Party has been advised of the possibility of such damages or losses.

 

16.2Section 16.1 shall not apply to damages caused by intent or gross negligence
of CytoSorbents or Biocon.

 

 

17.Indemnifications

 

17.1Indemnification of CytoSorbents

 

17.1.1Biocon hereby agrees to indemnify, defend and hold harmless CytoSorbents,
its affiliates and all officers, directors, employees and agents thereof from
all liabilities, claims, damages, losses, costs, expenses, demands, suits and
actions made by a third party (including without limitation attorneys' fees,
expenses and settlement costs) (collectively, "Damages") arising from (i) any
willful act or gross negligence of Biocon whether related to damage or injury to
property or to persons, (ii) any failure of Biocon to comply with applicable
law, rules, and regulations, and (iii) Biocon’s breach of this Agreement.

 



Page 26 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

17.2Indemnification of Biocon

 

17.2.1CytoSorbents hereby agrees to indemnify, defend and hold harmless Biocon,
its affiliates and all officers, directors, employees and agents thereof from
all Damages arising out of:

 

(i) CytoSorbents' failure to comply with relevant laws and regulations after
receiving proper notice of same from Biocon as required herein; (ii) Biocon's
importing, storing or reselling of the Products in the Territory infringing on
the intellectual property rights of third parties or constituting a
misappropriation of any third party's trade secrets, provided that Biocon
notifies CytoSorbents in writing immediately after becoming aware of any
potential infringement or misappropriation claims, permits CytoSorbents to
control the defense and settlement of such claims and cooperates with
CytoSorbents in the defense of such claims, at CytoSorbents sole cost; (iii)
CytoSorbents’ breach of this Agreement, (iv) any actual or alleged injury to
person or property or death resulting from the possession, use by any person of
any Product or sample supplied by CytoSorbents under this Agreement to the
Biocon that is caused by improper manufacturing, packaging or wrong labeling of
the Product by CytoSorbents, whether such claims are based on negligence,
warranty, strict liability, failure to warn or any other theory (v)
CytoSorbents' grossly negligent act or omission; (vi)  failure of CytoSorbents
to comply with applicable laws, rules, regulations, ordinances, permits or
licenses, including the cGMPs and (vii) a regulatory enforcement action,
inspection of the Product or recall of the Product, to the extent resulting from
or based upon the acts of CytoSorbents

 



Page 27 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

17.2.2The limitations on and exclusions of warranty or liability set forth in
Section 16 above shall not apply to claims against Biocon from third parties
that arise from fraudulent conduct, willful misconduct, or gross negligence.

 

17.3In the event that any Product imported, promoted, distributed or sold in the
Territory in compliance with this Agreement is held in a suit or proceeding to
infringe any intellectual property rights of a third party and the use or
reselling of such Product in the Territory under this agreement is enjoined, or
CytoSorbents reasonably believes that it is likely to be found to infringe or
likely to be enjoined, then CytoSorbents shall, at its sole cost and expense
without limiting CytoSorbents obligations under 17.2.1, either (1) procure for
Biocon the right to continue reselling such Product; or (2) modify such Product
so that it becomes non-infringing. If neither (1) nor (2) is practicable, then
without prejudice to any other rights or remedies that the Biocon may have under
law or contract or tort, CytoSorbents may, in its sole discretion, remove such
Product from this Agreement upon repurchasing Biocon's inventory of such Product
which are in the original packages. If CytoSorbents notifies Biocon that any
such Product(s) shall be removed from this Agreement, then Biocon shall (a)
cease all importation, promotion and sales of such Product(s) immediately upon
receipt of such notice, and (b) require that all of Biocon's affiliates,
sub-distributors or agents; (i) immediately cease importation, promotion and
sales of such Product(s) and (ii) return to Biocon all inventory of such
Product(s) as promptly as possible but in no event later than thirty (30) days
after Biocon receives CytoSorbent's notice. Any such repurchase of Biocon's
inventory of Products shall be at the price paid to CytoSorbents' at the time of
the purchase by the Biocon and the applicable duties and levies paid by the
Biocon for importing the Product. Such repurchased inventory shall be shipped by
Biocon freight prepaid, according to CytoSorbents' instructions. CytoSorbents
shall pay Biocon for such repurchased Products within thirty (30) days after
CytoSorbents receives those Products in one of its facilities. If all Products
are removed from this Agreement under this Section 17.3, then CytoSorbents may
terminate the Agreement immediately upon written notice to Biocon.

 

 

Page 28 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION



 

17.3.1CytoSorbents shall have no obligation for any claim of infringement
arising from: (1) any combination of Products with products not supplied or
approved in writing by CytoSorbents, where such infringement would not have
occurred but for such combination; (2) the adaptation or modification of
Products, where such infringement would not have occurred but for such
adaptation or modification; or (3) the use of a Product in an application for
which it was not designed or intended, where such infringement would not have
occurred but for such use.

 

 

18.Force Majeure

 

18.1Neither CytoSorbents nor Biocon shall be liable in damages, or shall be
subject to termination of this Agreement by the other party, for any delay or
default in performing any obligation hereunder if that delay or default is due
to any cause beyond the reasonable control and without fault or negligence of
that party; provided that, in order to excuse its delay or default hereunder, a
party shall notify the other of the occurrence or the cause, specifying the
nature and particulars thereof and the expected duration thereof; and provided,
further, that within fifteen (15) days after the termination of such occurrence
or cause, such party shall give notice to the other party specifying the date of
termination thereof. All obligations of both parties shall return to being in
full force and effect upon the termination of such occurrence or cause
(including without limitation any payments which became due and payable
hereunder prior to the termination of such occurrence or cause). If a Force
Majeure continues for more than 6 months either party may terminate this
Agreement.

 



Page 29 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

18.2For the purposes of this Section 18, "force majeure" or a "cause beyond the
reasonable control" of a party shall include, without limiting the generality of
the phrase, any act of God, act of any government or other authority or
statutory undertaking, industrial dispute, fire, explosion, accident, power
failure, flood, riot, act of terrorism, or war (declared or undeclared).

 

 

19.Confidentiality

 

19.1The Party receiving Proprietary Information (as defined below) agrees and
acknowledges that the disclosing Party has a proprietary interest in any
information provided to the receiving Party, whether in connection with this
Agreement or otherwise, whether in written, oral or visual form, which is (i) a
trade secret, confidential or proprietary information, (ii) not publicly known,
and (iii) annotated by a legend, stamp or other written identification as
confidential or proprietary information, or if disclosed orally or visually, is
followed by a written statement within thirty (30) days after its disclosure
that it is confidential or proprietary (hereinafter referred to as "Proprietary
Information"). The receiving Party shall disclose the Proprietary Information
only to those of its agents and employees to whom it is necessary in order
properly to carry out their duties as limited by the terms and conditions
hereof. Both during and after the Term of this Agreement, all disclosures by the
receiving Party to its agents and employees shall be held in strict confidence
by such agents and employees. During the Term and for a period of ten (10) years
after the expiration or termination of this Agreement, the receiving Party, its
agents and employees shall not use the Proprietary Information for any purpose
other than in connection with the sale and distribution of the Products in the
Territory pursuant to this Agreement. The receiving Party shall, at its expense,
return to the disclosing Party the Proprietary Information as soon as
practicable after the termination or expiration of this Agreement. All such
Proprietary Information shall remain the exclusive property of the disclosing
Party during the Term of this Agreement and thereafter. This Section 19 shall
also apply to any consultants or subcontractors that the receiving Party may
engage in connection with its obligations under this Agreement. The terms of
this Agreement shall be considered Proprietary Information.

 



Page 30 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

19.2Notwithstanding anything contained in this Agreement to the contrary, the
receiving Party shall not be liable for a disclosure of the Proprietary
Information, if the information so disclosed: (i) was in the public domain at
the time of disclosure without breach of this Agreement; or (ii) was known to or
contained in the records of the receiving Party from a source other than the
disclosing Party at the time of disclosure by the disclosing Party to the
receiving Party and can be so demonstrated; or (iii) was independently developed
and is so demonstrated promptly upon receipt of the documentation and technology
by the receiving Party; or (iv) becomes known to the receiving Party from a
source other than the disclosing Party without breach of this Agreement by the
receiving Party and can be so demonstrated; or (v) must be disclosed pursuant to
a contract or subcontract with a governmental agency in order to obtain/retain a
procurement contract; or (vi) was disclosed pursuant to court order or as
otherwise compelled by law.

 

19.3The receiving party agrees that any threatened or actual breach of the terms
of Section 19 of this Agreement by the receiving party may cause irreparable
loss to the disclosing party and the said loss may not be compensated by
monetary compensation and, in addition to all other rights and remedies that the
disclosing party may have under law and equity, the disclosing party will have
the right to seek appropriate injunctive relief and/or specific performance of
the receiving party’s obligations from Courts of competent jurisdiction.

 

 

Page 31 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION



20.Publicity

 

Biocon agrees that any publicity or advertising which shall be released by it in
which CytoSorbents is identified in connection with the Products shall be in
accordance with the terms of this Agreement and with any information or data
which CytoSorbents has furnished in connection with this Agreement. Copies of
all such publicity and advertising shall be forwarded promptly to CytoSorbents.

 

 

21.Term and Termination

 

21.1The term of this Agreement shall begin on the Effective Date and shall
continue until the date that is 36 months from the first day of the first Term
Year ("Initial Term") or such longer period as may be mutually agreed in writing
by both parties (the "Term"), unless terminated earlier by either Party pursuant
to the terms of this Section.

 

21.2Either Party may terminate this Agreement upon the occurrence of a material
breach or default as to any obligation hereunder by the other party and the
failure of the breaching party to (within thirty (30) days after receiving
written notice thereof from the non-breaching party) cure such material breach
or default, such termination being immediately effective upon the delivery of
such notice of termination.

 

21.3After the first twelve months of this Agreement, either Party may terminate
this Agreement for convenience upon sixty (60) days’ written notice.

 

21.4Upon the filing of a petition in bankruptcy, insolvency or reorganization
against or by either party, or either party becoming subject to a composition
for creditors, whether by law or agreement, or either party going into
receivership or otherwise becoming insolvent (such party hereinafter referred to
as the "insolvent party"), this Agreement may be terminated by the other party
by giving written notice of termination to the insolvent party, such termination
immediately effective upon the giving of such notice of termination.

 



Page 32 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

21.5Upon the occurrence of a change in control or management or operating
personnel of either party (the "changed party"), which has, or in the reasonable
opinion of the other party could have, a material adverse effect on the
business, prospects or operations, this Agreement may be terminated by the other
party by giving written notice of termination to the changed party, such
termination being immediately effective upon the giving of such notice of
termination.

 

21.6In the event that Either Party is suspected of violating any potentially
applicable laws, including but not limited to the U.S. Foreign Corrupt Practices
Act of 1977, the U.K.’s Bribery Act 2010, or any other potentially applicable
anti-corruption/anti-bribery law, or otherwise fails to strictly comply with
Section 15.3 and its subsections, the other party may terminate this Agreement
immediately upon written notice and without any further obligations.

 

21.7In the event of a termination pursuant to any of subsections 21.3 (if
terminated by CytoSorbents) through 21.6 or upon expiration of this Agreement,
CytoSorbents shall not have any obligation to Biocon, or to any employee of
Biocon, for compensation or for damages of any kind, whether on account of the
loss by Biocon or such employee of present or prospective sales, investments,
compensation or goodwill. Termination of this Agreement shall not affect the
obligation of Biocon to pay CytoSorbents all amounts owing or to become owing as
a result of Products tendered or delivered to Biocon on or before the date of
such termination, as well as interest thereon to the extent any such amounts are
paid after the date they became or will become due pursuant to this Agreement.

 

 

Page 33 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION



 

22.Selling Off of Inventory: Repurchase of Inventory

 

Upon termination or expiration of this Agreement(other than termination covered
by section 21.6), Biocon shall have the right to market and sell off its
remaining inventory of Products for a period of six (6) months after expiration
or sooner termination of this Agreement ("Sell-Off-Period"); provided, however,
that Biocon shall comply with all terms and conditions of this Agreement. Within
thirty (30) days after the said period of 6 (six) months, CytoSorbents shall
have the option, at its sole discretion, to either (a) repurchase the remaining
stock of the Product from the Biocon at the applicable Repurchase Price (defined
below), or b) extend the Sell Off Period by a period mutually agreed in writing
by the parties but not to exceed three (3) additional months. Under no
circumstances is CytoSorbents obligated to extend the Sell-Off Period to more
than nine (9) months in total. Nothing in this Agreement shall obligate
CytoSorbents to repurchase any inventory of Products in Biocon's possession or
control at the end of the Sell-Off Period. CytoSorbents shall neither directly
nor indirectly market or sell the Products in the Territory during the
Sell-Off-Period without Biocon's consent. For purposes of repurchasing Product
under this Section 22, the price shall be as follows (the "Repurchase Price"):

 

(a) the transfer price paid by Biocon to CytoSorbents including applicable
taxes, duties, levies and shipping costs in case of (i) termination by
CytoSorbents other than for breach of this Agreement by Biocon, or (ii)
termination by Biocon for breach of this Agreement by CytoSorbents; or

 

(b) the transfer price paid by Biocon to CytoSorbents excluding applicable
taxes, duties, levies and shipping costs in case of (i) expiration, (ii)
termination by Biocon other than for breach of this Agreement by CytoSorbents,
or (iii) termination by CytoSorbents for breach of this Agreement by Biocon.

 

 

Page 34 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION



 

23.Notices

 

23.1All notices given under this Agreement shall be in writing and shall be
addressed to the parties at their respective addresses set forth below:

 

23.1.1If to Biocon:

 

BIOCON

Contact person: Shukrit Chimote

Title: Vice President, Branded Formulations

Address: Biocon House, Semicon Park, Electronic City, Phase II,
Bangalore-560100, India

 

Copy to : Head, Legal

Address:  20th KM, Hosur Road

                  Electronics City, Bangalore- 560 100, India

 

Phone: 91 80 6775 6775, extn: 1101

Fax: 91 80 6775 7028

URL: www.biocon.com

Email: shukrit.chimote@biocon.com

 

23.1.2If to CytoSorbents:

 

Contact person: Chris Cramer

Title: Vice President, Business Development

 

Address: 7 Deer Park Drive, Suite K

                  Monmouth Junction, NJ 08852

 

Phone: 732-329-8885, ext: *835

Fax: 732-329-8650

URL: www.cytosorbents.com

Email: ccramer@cytosorbents.com

Skype: chris.m.cramer

 

Copy to : CEO CytoSorbents, Phil Chan

ext: *823

URL: www.cytosorbents.com

Email: pchan@cytosorbents.com

 

 

 



Page 35 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

23.2Either party may change its address or its contact information for purposes
of this Agreement by giving the other party written notice or by email its new
address or contact information. Any such notice if given or made by registered
or recorded delivery international air mail letter shall be deemed to have been
received on the earlier of the date actually received and the date fifteen (15)
days after the same was posted (and in proving such it shall be sufficient to
prove that the envelope containing the same was properly addressed and posted as
aforesaid) and if given or made by telecopy transmission shall be deemed to have
been received at the time of dispatch, unless such date of deemed receipt is not
a business day, in which case the date of deemed receipt shall be the next such
succeeding business day.

 

 

24.Modification

 

No modification or change may be made in this Agreement, including any
modification or change to this Section 4, except by written instrument duly
signed by Biocon and by a duly authorized representative of CytoSorbents.

 

 

25.Assignment

 

This Agreement and the rights and obligations hereunder may not be assigned,
delegated or transferred by either party without the prior written consent of
the other party. This Agreement shall inure to the benefit of the permitted
successors and assigns of CytoSorbents. The Biocon may assign a part of whole of
its obligations under this Agreement to its affiliate on the prior written
consent of CytoSorbents, which consent of which shall not be unreasonably
withheld.

 

 



Page 36 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

26.Waiver

 

26.1None of the conditions or provisions of this Agreement shall be held to have
been waived by any act or knowledge on the part of either party, except by an
instrument in writing signed by a duly authorized officer or representative of
such party.

 

26.2Further, the waiver by either party of any right hereunder or the failure to
enforce at any time any of the provisions of this Agreement, or any rights with
respect thereto, shall not be deemed to be a waiver of any other rights
hereunder or any breach or failure of performance of the other party.

 

 

27.Validity

 

CytoSorbents and Biocon covenant and warrant that they will each advise the
other of any changes in their respective laws of which they become aware if such
changes might or will impair the validity of all or any part of this Agreement.

 

 

28.Governing Law

 

This Agreement and all rights and obligations there under shall be exclusively
governed and exclusively construed in accordance with the laws of the United
Kingdom, without regard to the choice of law under explicit exclusion of the
United Nations Convention on Contracts for the International Sale of Goods
(CISG).

 

 

Page 37 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION



 

29.Dispute Resolution

 

The Parties agree that they shall in good faith work towards implementation of
this Agreement and any dispute arising out of or in relation to this Agreement
shall be first attempted to be resolved amicably by mutual negotiations. Failing
which such dispute shall be finally settled exclusively under the Rules of
Arbitration of the International Chamber of Commerce by one or more arbitrators
appointed in accordance with said Rules. The place of arbitration shall be
London. The language of arbitration shall be English. The arbitral award shall
be final, conclusive and binding on the Parties and shall be enforceable in any
court of competent jurisdiction.

 

 

30.Entire Agreement

 

This Agreement supersedes and cancels any previous agreements or understandings,
whether oral, written or implied, heretofore in effect and sets forth the entire
agreement between CytoSorbents and Biocon with respect to the subject matter
hereof. All agreements related to confidentiality and or non-disclosure shall
remain in force.

 

 

31.No Rights by Implication

 

No rights or licenses with respect to the Products or the Trademarks are granted
or deemed granted hereunder or in connection herewith, other than those rights
expressly granted in this Agreement.

 

 

Page 38 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION



 

32.Compliance With Laws

 

Each of Biocon and CytoSorbents covenants that all of its activities under or
pursuant to this Agreement shall comply with all applicable laws, rules and
regulations.

 

33.Insurance

 

CytoSorbents will maintain, for the Term of this Agreement, insurance in an
amount adequate to the Product liability, and upon written request of the Biocon
will provide a memorandum of insurance showing that such insurance is in place.

 

 

34.Severability

 

If any provision of this Agreement is declared invalid or unenforceable by a
court having competent jurisdiction, it is mutually agreed that this Agreement
shall endure except for the part declared invalid or unenforceable by order of
such court. The parties shall consult and use their best efforts to agree upon a
valid and enforceable provision which shall be a reasonable substitute for such
invalid or unenforceable provision in light of the intent of this Agreement.

 

 

35.Counterparts

 

This Agreement and any amendments or supplement hereto or thereto, may be
executed in any number of counterparts and any party may execute any such
counterpart, each of which when executed and delivered shall be deemed to be an
original. The execution of any such amendment or supplement by any party will
not become effective until counterparts have been executed by all the parties
hereto or thereto.

 

(Signature Page to Follow)


 

 

Page 39 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION



 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement.

 

 

 

CytoSorbents, Inc.

 

By: /s/ Phillip Chan                 

 

 

 

Name: Phillip Chan, MD, PhD

 

Title: CEO

 

 

 

Biocon Limited

 

 

 

1)By: /s/ Rakesh Bamzai                     

 

Name: Rakesh Bamzai

 

Title: Authorized Signatory

  

 

 

2)By: /s/ Murali Krishnan K.N.                   

 



Name: Murali Krishnan K. N.

 

Title: Authorized Signatory

 

 

 

Page 40 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Annex 1

 

Product

 

List of Products

 

1.CytoSorb 300 ml Device case of 12 – Part #30-011-03

 

2.Pole Clamp, each – Part #08-09-71

 

3.Female/Female Connector set, 6 pack – Part #30-0031-00

 

 

 

Storage Conditions

 

CytoSorb 300ml: 5˚C to 40˚C

 

 

 

Page 41 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

Annex 2

 

Territory and Applications

  

A.Territory

 

1.India (only as to the following cities):

 

oDELHI

 

oJAIPUR

 

oCHANDIGARH

 

oAMRITSAR

 

oROHTAK

 

oKOLKOTTA

 

oPUNE

 

oMUMBAI

 

oINDORE

 

oNAGPUR

 

oCHENNAI

 

oBANGALORE

 

oHYDERABAD

 

2.Sri Lanka

 

 

 

B.Application

 

1.Applications Included:

 

oCritical Care including Sepsis

 

 

 

2.Applications Not Included:

 

oCardiac Surgery, including Cardiopulmonary Bypass and Extracorporeal Membrane
Oxygenation (ECMO), Graft vs. Host Disease, Allogeneic Bone Marrow Transplant,
Organ Transplant, and Hemorrhagic Fever.

 

Page 42 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Annex 3

 

Product Prices

 

Product Price (in USD)

CytoSorb 300ml,

 

(12 units per case)

 

***

 

***

 

Pole Clamp *** Female/Female Connector ***

 

 

 

 

 

 

 

 

(Reminder of the page intentionally left blank)

 

Page 43 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Annex 4

 

CytoSorbents Warranties and Instructions for Use

 

 

 

1.Instructions For Use (Separately Attached)

 

 

 

2.Warranty (Separately Attached)

 

 

 

 

 

(Reminder of the page intentionally left blank)

 

Page 44 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Annex 5

 

Products Complaints Reporting Form

 

(CytoSorbents SOP - 02-028-02)

 

 

 

(Separately Attached)

 

 

 

(Reminder of the page intentionally left blank)

 

Page 45 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Annex 6

 

Marketing and Sales Data Reporting Form

 

 

 

(Separately Attached)

 

 

 

(Reminder of the page intentionally left blank)

 

Page 46 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Annex 7

 

List of Trademarks

 

 

 

 

 

CytoSorb

 

HemoDefend

 

 

 

(Reminder of the page intentionally left blank)

 

 

 

 

 

 

 

 

 

 

Page 47 of 48

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

 

Annex 8

 

List of Documents

 

 

 

(Separately Attached)

 

 

 

(Reminder of the page intentionally left blank)

 

 

 

 

 

 

 

 



Page 48 of 48

